


117 HR 3516 IH: Greenhouse gas Reduction and Environmental Enhancement through New Ferries Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3516
IN THE HOUSE OF REPRESENTATIVES

May 25, 2021
Mr. Larsen of Washington (for himself and Mr. Payne) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 49, United States Code, to authorize the Secretary of Transportation to make zero-emission or reduced-emission passenger ferry grants, and for other purposes.


1.Short titleThis Act may be cited as the Greenhouse gas Reduction and Environmental Enhancement through New Ferries Act or the GREEN Ferries Act.  2.Passenger ferry grants (a)In generalSection 5307(h) of title 49, United States Code, is amended by adding at the end the following paragraph:

(4)Zero-emission or reduced-emission grants
(A)DefinitionsIn this paragraph: (i)Eligible projectThe term eligible project means a project or program of projects in an area eligible for a grant under subsection (a) for—
(I)acquiring zero- or reduced-emission passenger ferries; (II)leasing zero- or reduced-emission passenger ferries;
(III)constructing new vessels, facilities, and related equipment for zero- or reduced-emission passenger ferries; (IV)leasing facilities and related equipment for zero- or reduced-emission passenger ferries;
(V)constructing new public transportation facilities to accommodate zero- or reduced-emission passenger ferries; (VI)constructing shoreside ferry charging or fueling infrastructure for zero- or reduced-emission passenger ferries; or
(VII)rehabilitating or improving existing public transportation facilities to accommodate zero- or reduced-emission passenger ferries.  (ii)Zero- or reduced-emission passenger ferry (I)In generalThe term zero- or reduced-emission passenger ferry means a passenger ferry used to provide public transportation that reduces operational lifecycle emissions by at least 75 percent through the use of eligible technologies and fuels, that may include utilizing onboard energy storage systems or alternative fuels, hybrid-electric or 100 percent electric propulsion, related shoreside charging or fueling infrastructure, and other technologies deployed under normal operation.
(iii)RecipientThe term recipient means a designated recipient, a local government authority, or a State that receives a grant under subsection (a). (B)General authorityThe Secretary may make grants to recipients to finance eligible projects under this paragraph.
(C)Grant requirementsA grant under this paragraph shall be subject to the same terms and conditions as a grant under subsection (a). (D)Competitive processThe Secretary shall solicit grant applications and make grants for eligible projects under this paragraph on a competitive basis.
(E)Government Share of Costs
(i)In generalThe Federal share of the cost of an eligible project carried out under this paragraph shall not exceed 80 percent. (ii)Non-Federal shareThe non-Federal share of the cost of an eligible project carried out under this subsection may be derived from in-kind contributions..
(b)Set asideSection 5336(h)(1) of title 49, United States Code, is amended to read as follows:   (1)to carry out section 5307(h)—
(A)$60,906,000 shall be set aside in fiscal year 2022, of which, not less than $20,000,000 shall be used to make grants under section 5307(h)(4); (B)$61,856,134 shall be set aside in fiscal year 2023, of which, not less than $20,000,000 shall be used to make grants under section 5307(h)(4);
(C)$62,845,832 shall be set aside in fiscal year 2024, of which, not less than $20,000,000 shall be used to make grants under section 5307(h)(4); and (D)$63,832,511 shall be set aside in fiscal year 2025, of which, not less than $20,000,000 shall be used to make grants under section 5307(h)(4);.

